DETAILED ACTION
This Non-Final Office action is in response to the amended claims filed on 7/30/2021.
Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behrens et al. (US 2019/0291875).
As to claim 1 Behrens discloses an environmental control system of an aircraft (figure 3) comprising:
a plurality of inlets (114, 124, 182) for receiving a plurality of mediums including a first medium (174) and a second medium (178,179);
an outlet (140) for delivering a conditioned flow of the second medium (178, 179) to one or more loads (161) of the aircraft;
a ram air circuit (figure 2 160 feeding 178, 179 and 180) including a ram air shell having at least one ram air heat exchanger (112, 150) positioned therein;
a compressing device (128, 129, 130, 132) arranged in fluid communication with the ram air circuit (thru 178 and 179) and the outlet (140), the compressing device including a first compressor (126), a second compressor (129), and at least one turbine (130) operably coupled via a shaft (132), the first compressor and the second compressor being arranged in parallel with respect to a flow of the second medium (thru 178 and 179 in parallel) and wherein the first medium output (171) from the compressing device is used as a heat sink (112) by another component within the environmental control system.

As to claim 2 Behrens discloses the environmental control system of claim 1, further comprising a dehumidification system (196) arranged in fluid communication with the ram air circuit (178 and 179 fed to 171 fed to 196), wherein the first medium output from the at least one turbine (130) is used as a heat sink (194) within the dehumidification system.

As to claim 3 Behrens discloses the environmental control system of claim 2, wherein a portion of the dehumidification system is arranged within the ram air shell (145).

As to claim 4 Behrens discloses the environmental control system of claim 1, further comprising another compressing device (116) arranged in fluid communication with and downstream from the compressing device (128, 129).

As to claim 5 Behrens discloses the environmental control system of claim 4, wherein the another compressing device (116) includes another compressor (116), and an outlet (171) of the first compressor (128) and an outlet (171) of the second compressor (129) are fluidly connected to an inlet of the another compressor (116).

As to claim 6 Behrens discloses the environmental control system of claim 5, further comprising a heat exchanger (112) arranged between the outlet (171) of the first compressor (128), the outlet (171) of the second compressor (129) and the inlet of the another compressor (116), wherein the second medium is cooled within the heat exchanger (112).

As to claim 7 Behrens discloses the environmental control system of claim 5, wherein the plurality of mediums further includes a third medium (180), the second medium (178, 179) being cooled by the third medium (182) within the heat exchanger (112).

As to claim 8 Behrens discloses the environmental control system of claim 7, wherein the second medium (178,179) is fresh air and the third medium is cabin discharge air.

As to claim 9 Behrens discloses the environmental control system of claim 1, further comprising:
a dehumidification system (194, 196) arranged in fluid communication with the ram air circuit.

As to claim 10 Behrens discloses the environmental control system of claim 9, wherein a portion of the dehumidification system (194, 196) is arranged within the ram air circuit (178, 179 to 171 to the dehumidification system).

As to claim 14 Behrens discloses the environmental control system of claim 10, wherein the portion of the dehumidification system (196) within the ram air circuit is the another component. 

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to Environmental control systems is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747 


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747